924 F.2d 1057
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lavonne DAVIS, Jr., Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 90-1428.
United States Court of Appeals, Sixth Circuit.
Feb. 6, 1991.

Before BOYCE F. MARTIN, Jr. and KRUPANSKY, Circuit Judges;  and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This pro se federal prisoner appeals the district court's order denying his motion to vacate, set aside or correct sentence filed under 28 U.S.C. Sec. 2255.  He has filed a motion for leave to proceed as a pauper on appeal and for the appointment of counsel.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  The panel unanimously agrees that oral argument is not necessary.  Fed.R.App.P. 34(a).


2
Lavonne Davis pleaded guilty to conspiracy to possess with intent to distribute and to distribute cocaine in violation of 21 U.S.C. Sec. 846.  He was sentenced to serve three years imprisonment and to pay a fifty dollar special assessment.  Davis's motion for reduction of sentence was denied.


3
Davis filed a motion for findings of fact and for modification of sentence.  He contended that counsel failed to advise him of the significance of the presentence report, that he was given an inadequate amount of time to review the report and that the report contained errors.


4
Upon review, we conclude the district court did not abuse its discretion by denying the motion to vacate sentence.  In order to be entitled to relief under 28 U.S.C. Sec. 2255, a federal prisoner must establish the denial of a substantial right or defects in the proceedings which are inconsistent with the rudimentary demands of fair procedure.    United States v. Timmreck, 441 U.S. 780, 783-84 (1979).  Davis was unable to meet this requirement.


5
Accordingly, the motion for leave to proceed as a pauper is granted and the motion for appointment of counsel is denied.  The district court's order is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.